Title: [Diary entry: 14 August 1786]
From: Washington, George
To: 

Monday 14th. Mercury at 72 in the Morng.—73 at Noon and 70 at Night. Day clear, and the wind fresh from the No. West, from Morn till eve. Went by way of Muddy hole & Dogue run plantations to the Meadow, in my Mill Swamp, to set the Ditche[r]s to work, only one of whom appeared. About Noon he began on the side ditch,

East of the meadow. After doing this, and levelling part of the ground (with a Rafter level) along which the Ditch was to be cut I intended to have run a course or two of Fencing at Muddy hole but Meeting with Genl. Duplessis in the road who intended to Mt. Vernon but had lost his way I returned home with him where Colo. Humphreys had just arrived before us.